unanimously reversed without costs and motion denied. Memorandum: Although the court has the authority to order an opportunity to ballot as justice requires, particularly where a candidate’s petitions have been invalidated by technical challenge (Matter of Hunting v Power, 20 NY2d 680; Matter of Hochberg v D’Apice, 112 AD2d 1067, 1068, affd 65 NY2d 960), here we consider the challenge, which was sustained by the court, to be more than technical. Hence, we find no equitable basis for the order directing a write-in primary. (Appeal from order of Supreme Court, Monroe County, Tillman, J.—resettle order.) Present—Callahan, J. P., Doerr, Boomer and Lawton, JJ. (Order entered Sept. 3, 1987.)